Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to Patent Application filed 05/30/2019; in light of the preliminary amendments filed 05/30/2019; is a national stage entry of PCT/CN2018/085724 , International Filing Date: 05/04/2018.  Claims 1-3 are pending. Claim 1 is independent claim. 

                                  Information Disclosure Statement
Some of the information disclosure statement (IDS(s)) submitted on 05/30/2019 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because some of the Non-Patent Literature Document is not in English.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits. 
 Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).    


Claim Objections
Claim(s) 2 and 3 are objected to because of the following informalities: Claim(s) 2 and 3 recite various limitations begin with “(1), (2), (3)….. (6)…” which are confusion with other numbers or characters which may appear in the claims…See MPEP § 608.01(m). Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As drafted, claim 1 is a “system” claim. However, as drafted Claim(s) 2 and 3 recited as “method” claim(s). Thus claim(s) 2 and 3 are failing to further limit the subject matter of independent claim 1 the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 2 and 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
 Evidence that claim(s) 1, 2 and 3 recite the limitations said, “…efficiently, accurately, successfully, completely,” because the current specification is not clearly define theses terms. Thus without any clarification of the ranges of these terms, one of ordinary skill in the art would not be reasonably to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 fail to recite statutory subject matter, as defined in 35 U.S.C. 101, because: Claims 1-3 are considered software per se (i.e., an atom type definition system). As recited in Para(s) 16-29, i.e., the atom type visual UI interface is connected 

Allowable Subject Matter
Claim(s) 1-3 would be allowable if rewritten/amending to remedy the above objections/rejections.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun (“US 20030195734 A1” filed 04/16/2002, relates to method and system of generating molecular mechanics force fields for computer simulation of molecular systems, including a graphic user interface 101, extensible database 108 containing parameterized force fields, data and molecular models, interfaces to quantum mechanics 102 and molecular mechanics 107 calculations, and a computational engine 105. A force field attributes assigner 205 assigns force field type, functional forms and atom types. A parameter estimator 206 makes initial force field parameters based on the database and a set of mathematical formulas. A fit engine 207 fits complex potential energy surfaces efficiently…. [The Abstract and Para(s) 19, 33 and 71-72].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC A TRAN/Primary Examiner, Art Unit 2177